 


109 HR 3282 IH: Abolishment of Obsolete Agencies and Federal Sunset Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3282 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Brady of Texas (for himself, Mr. Baker, Mr. Garrett of New Jersey, Mr. Sessions, Mr. McHenry, Mr. McCaul of Texas, Mr. Gillmor, Mr. Herger, Mr. Otter, Mr. Culberson, Mr. Porter, Mr. Burgess, Mr. Carter, Mrs. Blackburn, Mr. Tom Davis of Virginia, Ms. Foxx, Mr. Blunt, Mr. Flake, Mr. Bass, Mr. Shays, Mr. Stearns, Mr. Istook, Mr. Burton of Indiana, Mr. Hefley, Mr. Pence, Mr. Sullivan, Mr. Gene Green of Texas, Mr. Conaway, Mr. Edwards, Mr. Pitts, Mr. Terry, Mr. Boehner, Mr. Feeney, Ms. Ginny Brown-Waite of Florida, Mr. Thornberry, and Mr. Marshall) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide for the periodic review of the efficiency and public need for Federal agencies, to establish a Commission for the purpose of reviewing the efficiency and public need of such agencies, and to provide for the abolishment of agencies for which a public need does not exist. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Abolishment of Obsolete Agencies and Federal Sunset Act of 2005. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Review and abolishment of Federal agencies 
Sec. 3. Establishment of Commission 
Sec. 4. Review of efficiency and need for Federal agencies 
Sec. 5. Criteria for review 
Sec. 6. Commission oversight 
Sec. 7. Rulemaking authority 
Sec. 8. Relocation of Federal employees 
Sec. 9. Program inventory 
Sec. 10. Definition of agency 
Sec. 11. Offset of amounts appropriated  
2.Review and abolishment of Federal agencies 
(a)Schedule for reviewNot later than one year after the date of the enactment of this Act, the Federal Agency Sunset Commission established under section 3 (in this Act referred to as the Commission) shall submit to Congress a schedule for review by the Commission, at least once every 12 years (or less, if determined appropriate by Congress), of the abolishment or reorganization of each agency. 
(b)Review of agencies performing related functionsIn determining the schedule for review of agencies under subsection (a), the Commission shall provide that agencies that perform similar or related functions be reviewed concurrently to promote efficiency and consolidation. 
(c)Abolishment of agencies 
(1)In generalEach agency shall— 
(A)be reviewed according to the schedule created pursuant to this section; and 
(B)be abolished not later than one year after the date that the Commission completes its review of the agency pursuant to such schedule, unless the agency is reauthorized by the Congress. 
(2)ExtensionThe deadline for abolishing an agency may be extended for an additional two years after the date described in paragraph (1)(B) if the Congress enacts legislation extending such deadline by a vote of a super majority of the House of Representatives and the Senate. 
3.Establishment of Commission 
(a)EstablishmentThere is established a commission to be known as the Federal Agency Sunset Commission. 
(b)CompositionThe Commission shall be composed of 12 members (in this Act referred to as the members) who shall be appointed as follows: 
(1)Six members shall be appointed by the Speaker of the House of Representatives, one of whom may include the Speaker of the House of Representatives, with minority members appointed with the consent of the minority leader of the House of Representatives. 
(2)Six members shall be appointed by the majority leader of the Senate, one of whom may include the majority leader of the Senate, with minority members appointed with the consent of the minority leader of the Senate. 
(c)Qualifications of members 
(1)In general 
(A)Of the members appointed under subsection (b)(1), four shall be members of the House of Representatives (not more than two of whom may be of the same political party), and two shall be an individual described in subparagraph (C). 
(B)Of the members appointed under subsection (b)(2), four shall be members of the Senate (not more than two of whom may be of the same political party) and two shall be an individual described in subparagraph (C). 
(C)An individual under this subparagraph is an individual— 
(i)who is not a member of Congress; and 
(ii)with expertise in the operation and administration of Government programs. 
(2)Continuation of membershipIf a member was appointed to the Commission as a Member of Congress and the member ceases to be a Member of Congress, that member shall cease to be a member of the Commission. The validity of any action of the Commission shall not be affected as a result of a member becoming ineligible to serve as a member for the reasons described in this paragraph. 
(d)Initial appointmentsAll initial appointments to the Commission shall be made not later than 90 days after the date of the enactment of this Act. 
(e)Chairman; vice Chairman 
(1)Initial ChairmanAn individual shall be designated by the Speaker of the House of Representatives from among the members initially appointed under subsection (b)(1) to serve as chairman of the Commission for a period of 2 years. 
(2)Initial vice-chairmanAn individual shall be designated by the majority leader of the Senate from among the individuals initially appointed under subsection (b)(2) to serve as vice-chairman of the Commission for a period of two years. 
(3)Alternate appointments of chairmen and vice-chairmenFollowing the termination of the two-year period described in paragraphs (1) and (2), the Speaker and the majority leader shall alternate every two years in appointing the chairman and vice-chairman of the Commission. 
(f)Terms of members 
(1)Members of CongressEach member appointed to the Commission who is a member of Congress shall serve for a term of six years, except that, of the members first appointed under paragraphs (1) and (2) of subsection (b), 2 members shall be appointed to serve a term of three years under each such paragraph. 
(2)Other membersEach member of the Commission who is not a member of Congress shall serve for a term of three years. 
(3)Term limit 
(A)A member of the Commission who is a member of Congress and who serves more than three years of a term may not be appointed to another term as a member. 
(B)A member of the Commission who is not a member of Congress and who serves as a member of the Commission for more than 56 months may not be appointed to another term as a member. 
(g)Powers of Commission 
(1)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers appropriate. The Commission may administer oaths to witnesses appearing before it. 
(2)Obtaining informationThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out its duties under this Act. Upon request of the Chairman, the head of that department or agency shall furnish that information to the Commission in a full and timely manner. 
(3)Subpoena power 
(A)The Commission may issue a subpoena to require the attendance and testimony of witnesses and the production of evidence relating to any matter under investigation by the Commission. 
(B)If a person refuses to obey an order or subpoena of the Commission that is issued in connection with a Commission proceeding, the Commission may apply to the United States district court in the judicial district in which the proceeding is held for an order requiring the person to comply with the subpoena or order. 
(4)ImmunityThe Commission is an agency of the United States for purposes of part V of title 18, United States Code (relating to immunity of witnesses). 
(5)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for services without regard to section 3709 of the Revised Statutes (41 U.S.C. 5). 
(h)Commission procedures 
(1)MeetingsThe Commission shall meet at the call of the Chairman. 
(2)QuorumSeven members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(i)Personnel matters 
(1)CompensationMembers shall not be paid by reason of their service as members. 
(2)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code. 
(3)DirectorThe Commission shall have a Director who shall be appointed by the Chairman. The Director shall be paid at a rate not to exceed the maximum rate of basic pay payable for GS–15 of the General Schedule. 
(4)StaffThe Director may appoint and fix the pay of additional personnel as the Director considers appropriate. 
(5)Applicability of certain civil service lawsThe Director and staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(j)Other administrative matters 
(1)Postal and printing servicesThe Commission may use the United States mails and obtain printing and binding services in the same manner and under the same conditions as other departments and agencies of the United States. 
(2)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its duties under this Act. 
(3)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(k)Sunset of CommissionThe Commission shall terminate on December 31, 2030, unless reauthorized by Congress. 
4.Review of efficiency and need for Federal agencies 
(a)In generalThe Commission shall review the efficiency and public need for each agency in accordance with the criteria described in section 5. 
(b)Recommendations; report to CongressThe Commission shall submit to Congress and the President not later than September 1 of each year a report containing— 
(1)an analysis of the efficiency of operation and public need for each agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 2; 
(2)recommendations on whether each such agency should be abolished or reorganized; 
(3)recommendations on whether the functions of any other agencies should be consolidated, transferred, or reorganized in an agency to be reviewed in the year in which the report is submitted pursuant to the schedule submitted to Congress under section 2; and 
(4)recommendations for administrative and legislative action with respect to each such agency, but not including recommendations for appropriation levels. 
(c)Draft legislationThe Commission shall submit to Congress and the President not later than September 1 of each year a draft of legislation to carry out the recommendations of the Commission under subsection (b). 
(d)Information gatheringThe Commission shall— 
(1)conduct public hearings on the abolishment of each agency reviewed under subsection (b); 
(2)provide an opportunity for public comment on the abolishment of each such agency; 
(3)require the agency to provide information to the Commission as appropriate; and 
(4)consult with the General Accounting Office, the Office of Management and Budget, the Comptroller General, and the chairman and ranking minority members of the committees of Congress with oversight responsibility for the agency being reviewed regarding the operation of the agency. 
(e)Use of program inventoryThe Commission shall use the program inventory prepared under section 9 in reviewing the efficiency and public need for each agency under subsection (a). 
5.Criteria for reviewThe Commission shall evaluate the efficiency and public need for each agency pursuant to section 4 using the following criteria: 
(1)The effectiveness, and the efficiency of the operation of, the programs carried out by each such agency. 
(2)Whether the programs carried out by the agency are cost-effective. 
(3)Whether the agency has acted outside the scope of its original authority, and whether the original objectives of the agency have been achieved. 
(4)Whether less restrictive or alternative methods exist to carry out the functions of the agency. 
(5)The extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies. 
(6)The potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating such programs. 
(7)The number and types of beneficiaries or persons served by programs carried out by the agency. 
(8)The extent to which any trends, developments, and emerging conditions that are likely to affect the future nature and extent of the problems or needs that the programs carried out by the agency are intended to address. 
(9)The extent to which the agency has complied with the provisions contained in the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285). 
(10)The promptness and effectiveness with which the agency seeks public input and input from State and local governments on the efficiency and effectiveness of the performance of the functions of the agency. 
(11)Whether the agency has worked to enact changes in the law that are intended to benefit the public as a whole rather than the specific business, institution, or individuals that the agency regulates. 
(12)The extent to which the agency has encouraged participation by the public as a whole in making its rules and decisions rather than encouraging participation solely by those it regulates. 
(13)The extent to which the public participation in rulemaking and decisionmaking of the agency has resulted in rules and decisions compatible with the objectives of the agency. 
(14)The extent to which the agency complies with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act). 
(15)The extent to which the agency complies with equal employment opportunity requirements regarding equal employment opportunity. 
(16)The extent of the regulatory, privacy, and paperwork impacts of the programs carried out by the agency. 
(17)The extent to which the agency has coordinated with State and local governments in performing the functions of the agency. 
(18)The potential effects of abolishing the agency on State and local governments. 
(19)The extent to which changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in the most efficient and effective manner. 
6.Commission oversight 
(a)Monitoring of implementation of recommendationsThe Commission shall monitor implementation of laws enacting provisions that incorporate recommendations of the Commission with respect to abolishment or reorganization of agencies. 
(b)Monitoring of other relevant legislation 
(1)In generalThe Commission shall review and report to Congress on all legislation introduced in either house of Congress that would establish— 
(A)a new agency; 
(B)a new program to be carried out by an existing agency. 
(2)Report to CongressThe Commission shall include in each report submitted to Congress under paragraph (1) an analysis of whether— 
(A)the functions of the proposed agency or program could be carried out by one or more existing agencies; 
(B)the functions of the proposed agency or program could be carried out in a less restrictive manner than the manner proposed in the legislation; and 
(C)the legislation provides for public input regarding the performance of functions by the proposed agency or program. 
7.Rulemaking authorityThe Commission may promulgate such rules as necessary to carry out this Act. 
8.Relocation of Federal employeesIf the position of an employee of an agency is eliminated as a result of the abolishment of an agency in accordance with this Act, there shall be a reasonable effort to relocate such employee to a position within another agency. 
9.Program inventory 
(a)PreparationThe Comptroller General and the Director of the Congressional Budget Office, in cooperation with the Director of the Congressional Research Service, shall prepare an inventory of Federal programs (in this Act referred to as the program inventory) within each agency. 
(b)PurposeThe purpose of the program inventory is to advise and assist the Congress and the Commission in carrying out the requirements of this Act. Such inventory shall not in any way bind the committees of the Senate or the House of Representatives with respect to their responsibilities under this Act and shall not infringe on the legislative and oversight responsibilities of such committees. The Comptroller General shall compile and maintain the inventory and the Director of the Congressional Budget Office shall provide budgetary information for inclusion in the inventory. 
(c)Inventory contentThe program inventory shall set forth for each program each of the following matters: 
(1)The specific provision or provisions of law authorizing the program. 
(2)The committees of the Senate and the House of Representatives which have legislative or oversight jurisdiction over the program. 
(3)A brief statement of the purpose or purposes to be achieved by the program. 
(4)The committees which have jurisdiction over legislation providing new budget authority for the program, including the appropriate subcommittees of the Committees on Appropriations of the Senate and the House of Representatives. 
(5)The agency and, if applicable, the subdivision thereof responsible for administering the program. 
(6)The grants-in-aid, if any, provided by such program to State and local governments. 
(7)The next reauthorization date for the program. 
(8)A unique identification number which links the program and functional category structure. 
(9)The year in which the program was originally established and, where applicable, the year in which the program expires. 
(10)Where applicable, the year in which new budget authority for the program was last authorized and the year in which current authorizations of new budget authority expire. 
(d)Budget authorityThe report also shall set forth for each program whether the new budget authority provided for such programs is— 
(1)authorized for a definite period of time; 
(2)authorized in a specific dollar amount but without limit of time; 
(3)authorized without limit of time or dollar amounts; 
(4)not specifically authorized; or 
(5)permanently provided,as determined by the Director of the Congressional Budget Office. 
(e)CBO informationFor each program or group of programs, the program inventory also shall include information prepared by the Director of the Congressional Budget Office indicating each of the following matters: 
(1)The amounts of new budget authority authorized and provided for the program for each of the preceding four fiscal years and, where applicable, the four succeeding fiscal years. 
(2)The functional and subfunctional category in which the program is presently classified and was classified under the fiscal year 2006 budget. 
(3)The identification code and title of the appropriation account in which budget authority is provided for the program. 
(f)Mutual exchange of informationThe General Accounting Office, the Congressional Research Service, and the Congressional Budget Office shall permit the mutual exchange of available information in their possession which would aid in the compilation of the program inventory. 
(g)Assistance by Executive branchThe Office of Management and Budget, and the Executive agencies and the subdivisions thereof shall, to the extent necessary and possible, provide the General Accounting Office with assistance requested by the Comptroller General in the compilation of the program inventory. 
10.Definition of agencyAs used in this Act, the term agency has the meaning given that term by section 105 of title 5, United States Code, except that such term includes an advisory committee as that term is defined in section 102(2) of the Federal Advisory Committee Act. 
11.Offset of amounts appropriatedAmounts appropriated to carry out this Act shall be offset by a reduction in amounts appropriated to carry out programs of other Federal agencies. 
 
